            Case 3:14-cv-02346-JCS Document 439 Filed 07/15/19 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
13                             SAN FRANCISCO DIVISION
14 DAVID AND NATASHA WIT, et al.,          Case No. 3:14-CV-02346-JCS
                                           Action Filed:    May 21, 2014
15                 Plaintiffs,
16
          v.                            [PROPOSED] ORDER GRANTING
17                                      PLAINTIFFS’ ADMINISTRATIVE MOTION
   UNITED BEHAVIORAL HEALTH             TO SEAL PORTIONS OF PLAINTIFFS’
18 (operating as OPTUMHEALTH            REPLY IN SUPPORT OF THEIR REQUEST
   BEHAVIORAL SOLUTIONS),               FOR REMEDIES AND EXHIBIT B THERETO
19
                   Defendant.
20
     GARY ALEXANDER, et al.,               Case No. 3:14-CV-05337-JCS
21                                         Action Filed:    December 4, 2014
                   Plaintiffs,
22
23        v.

24 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
25 BEHAVIORAL SOLUTIONS),
26                 Defendant.
27
28
                                            [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL
                                                       CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
              Case 3:14-cv-02346-JCS Document 439 Filed 07/15/19 Page 2 of 2



                                            [PROPOSED] ORDER
 1
 2          Before the Court is Plaintiffs’ Administrative Motion to Seal Portions of Their Reply in

 3 Support of Their Request for Remedies and Exhibit B thereto, and the Declaration of Caroline E.
 4 Reynolds in support of the sealing motion. Having reviewed the parties’ submissions,
 5          IT IS HEREBY ORDERED that Plaintiffs’ Motion is GRANTED.
 6
            IT IS HEREBY FURTHER ORDERED that the following documents or portions of
 7
     documents shall be filed under seal:
 8
                        Document                                    Portions To Be Sealed
 9
      Plaintiffs’ Reply in Support of Their Request   Highlighted portions only.
10    for Remedies
11    Exhibit B to Plaintiffs’ Reply in Support of    In its entirety.
      Their Request for Remedies
12
13
14
     IT IS SO ORDERED.
15
16
            July 15, 2019
17 Dated: __________________________                     ____________________________________
                                                         The Honorable Joseph C. Spero
18                                                       Chief United States Magistrate Judge

19
20
21
22
23
24
25
26
27
28                                                    [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL
                                                                 CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
